



EXHIBIT 10.3






HOSTESS BRANDS, INC.
2016 EQUITY INCENTIVE PLAN


NONQUALIFIED Stock Option Agreement


Cover Sheet


Hostess Brands, Inc. (the “Company”), a company organized under the laws of the
State of Delaware, hereby grants a Nonqualified Stock Option (the “Option”) to
acquire shares of Common Stock (the “Shares”) to the individual named below. The
terms and conditions of the Option are set forth in this cover sheet (the “Cover
Sheet”), in the attached Stock Option Agreement (the “Agreement”) and in the
Hostess Brands, Inc. 2016 Equity Incentive Plan (the “Plan”). All capitalized
terms used but not defined in this Cover Sheet and the attached Stock Option
Agreement will have the meanings ascribed to such terms in the Plan.




Granted to:
 
 
Date of Grant:
 
 
Shares subject to the Option:
 
 
Exercise Price per Share:
 
 
Expiration Date:
 
 
Vesting Commencement Date:
 
 
Vesting Schedule:
 
 



By signing this Cover Sheet, you agree to all of the terms and conditions
described in this Cover Sheet, in the Agreement and in the Plan.


If you do not sign and return this Cover Sheet within 60 days of the Date of
Grant, the Company will have the right to rescind this Award.


Signature: _____________________            Date: _______________
    


HOSTESS BRANDS, INC.








By:_______________________
Name:    
Title:    
























HOSTESS BRANDS, INC.





--------------------------------------------------------------------------------





NONQUALIFIED STOCK OPTION AGREEMENT


Nonqualified Stock Option
This Option is not intended to be an Incentive Stock Option under section 422 of
the Internal Revenue Code and will be interpreted accordingly.
 
 
Vesting
Your right to exercise this Option vests at the times and in the manner as shown
on the Cover Sheet.


Except in connection with a Change of Control, as described below, this Option
will cease vesting as of the date your employment with the Company and its
Subsidiaries has terminated for any reason.
 
 
Termination
Should your employment with the Company and its Subsidiaries terminate for any
reason except in connection with a Change of Control as described below, the
portion of this Option that is not then vested will immediately terminate, and,
except as provided below, the portion that is then vested will terminate at the
close of business at the Company’s registered office on the 90th day after your
termination date. Your Option will expire in any event at the close of business
at the Company’s registered office on the Expiration Date set forth on the Cover
Sheet.
 
 
Death or Disability
If your employment terminates because of your death or Disability, your right to
exercise the vested portion of this Option will expire at the close of business
at the Company’s registered office on the date that is one year following your
death or Disability (or on the Expiration Date set forth on the Cover Sheet, if
earlier).
 
 
Termination for Cause or Breach of any Continuing Obligation; Recoupment
If your employment is terminated for Cause or if you breach any restrictive
covenant under this Agreement or any other agreement between you and the Company
or its Subsidiaries, the Option, whether or not vested, will immediately
terminate.


In addition, if at any time within one year after the date on which you exercise
the Option or otherwise receive payment in respect of the Option, (a) your
employment is terminated for Cause or (b) after termination of your employment
for any reason, the Committee determines in its discretion either that (i)
during your period of employment, you engaged in an act or omission that would
have warranted termination of your employment for Cause, or (ii) after
termination of your employment, you engaged in conduct that violated any
continuing obligation or duty in respect of the Company or any Subsidiary
(including any breach of any restrictive covenant under this Agreement or any
other agreement between you and the Company or any Subsidiary), then, subject to
applicable law, upon notice from the Company, you shall repay to the Company any
cash or Shares you received in respect of the Option (less the exercise price
paid by you), or if you disposed of any such Shares, the Fair Market Value of
such Shares as of the date of disposition (less the exercise price paid by you).


Nothing in this Agreement shall limit the Company’s right of recoupment pursuant
to Section 13 of the Plan, including recoupment of payments pursuant to the
Company’s compensation recovery, “clawback” or similar policy, as may be in
effect from time to time.
 
 
Change of Control
Notwithstanding the foregoing, in the event of a Change of Control, the
Committee may take such actions with respect to the Option as it deems
appropriate pursuant to the Plan. If the Option continues in effect after a
Change of Control and the Participant’s employment is terminated by the Company
and its Subsidiaries without Cause or otherwise under circumstances entitling
you to severance under the Company’s or acquiror’s severance plan, upon or
within 12 months following the Change of Control, any unvested portion of the
Option shall become fully vested upon such termination of employment.
 
 
Restrictions on Exercise
The Company will not permit you to exercise this Option if the issuance of
Shares at that time would violate any law, rule, regulation or Company policy,
as determined by the Company.
 
 






--------------------------------------------------------------------------------





Notice of Exercise
When you wish to exercise this Option, you must complete and execute such
documents, if any, and complete such processes, that the Company or a securities
broker approved by the Company may require to accomplish the Option exercise
(“Notice of Exercise”).


Upon exercise of the Option (or portion thereof), the Option (or portion
thereof) will terminate and cease to be outstanding.


If someone else wants to exercise the Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.
 
 
Form of Payment
When you submit your Notice of Exercise, you must include payment of the
exercise price for the Shares you are purchasing, along with applicable
withholding taxes. Payment may be made in one (or a combination) of the
following forms:
 
- Your personal check, a cashier’s check or a money order.


- If permitted by the Company, irrevocable directions to a securities broker
approved by the Company to sell your Shares subject to the Option and to deliver
all or a portion of the sale proceeds to the Company in payment of the exercise
price and applicable withholding taxes. (The balance of the sale proceeds, if
any, will be delivered to you.) The directions must be given by signing forms,
if any, provided by the Company or the securities broker.


- Any other method permitted by the Company at the time of exercise.
 
 
Taxes
When you exercise any portion of the Option, the Company will withhold taxes as
required by applicable law, and your ability to exercise any portion of the
Option is conditional upon your making arrangements satisfactory to the Company.


You are solely responsible for the satisfaction of all taxes and penalties that
may arise in connection with the Option. At the time of taxation, the Company
shall have the right to deduct from other compensation, or to withhold Shares in
an amount equal to the federal (including FICA), state, local and foreign taxes
and other amounts as may be required by law to be withheld with respect to the
exercise of the Option. If Shares are withheld, the value of the Shares withheld
may not exceed the minimum applicable tax withholding amount (except as
otherwise determined by the Committee in its sole discretion). By accepting this
Award, you expressly consent to the withholding of Shares or other amounts
payable to you.
 
 
Restrictions on Resale/Company Policies
By signing this Agreement, you agree not to sell any Shares received upon
exercise of the Option at a time when applicable laws, regulations or Company
policies prohibit a sale. The Option, any Shares issued pursuant to the Option,
and any cash proceeds realized from the sale of such Shares will be subject to
all share retention, trading, and other policies that may be implemented by the
Committee or the Board from time to time.
Transfer of Option
Prior to your death, only you may exercise this Option. You cannot transfer or
assign this Option. For instance, you may not sell this Option or use it as
security for a loan. If you attempt to do any of these things, this Option will
immediately become invalid.


In the event of your death, the Option may be exercised by your designated
beneficiary, if any, or your executors, personal representatives or distributees
determined in accordance with your will or the laws of descent and distribution.


Regardless of any marital property settlement agreement, the Company or a
securities broker, as applicable, is not obligated to honor a Notice of Exercise
from your former spouse, nor is the Company or the securities broker obligated
to recognize your former spouse’s interest in your Option in any other way.
 
 
Stockholder Rights
You, or your estate or heirs, have no rights as a stockholder of the Company
with respect to the Shares subject to the Option until a proper Notice of
Exercise has been submitted, and the exercise price and withholding taxes have
been tendered and the Shares have been delivered to you.  Upon the delivery of
shares of Common Stock upon exercise, you will have all the rights of a
shareholder with respect to such shares of Common Stock, including the right to
vote such shares of Common Stock and to receive all dividends and other
distributions paid with respect to them.
 
 
 
 






--------------------------------------------------------------------------------





Restrictive Covenants:
Covenant Not to Compete
During your employment with the Company or any Subsidiary and continuing for a
period of six (6) months after the termination of the employment relationship by
either party, with or without Cause, including voluntary termination, you will
not, directly or indirectly, as an employee, agent, partner, consultant,
representative, contractor or in any other capacity, work for or operate a
“Competitive Business”. For the purposes of this Agreement, Competitive Business
means any enterprise (including a person, firm or business) operating or which
has made material plans to operate (i) in the in-store bakery or sweet baked
goods business or (ii) any other business that offers products competitive with
those products offered by the Company or its Subsidiaries or which the Company
or its Subsidiaries have made material plans to offer. This restriction is
limited to the United States and any other geographic market in which the
Company or its Subsidiaries operate, or have made material plans to operate, as
of the date of your separation from the Company or its Subsidiaries.


 
 
Covenant Not to Solicit
During your employment with the Company or any Subsidiary and continuing for a
period of six (6) months after the termination of the employment relationship by
either party, with or without Cause, including voluntary termination, you will
not, directly or indirectly, (a) as an employee, agent, partner, consultant,
representative, contractor or in any other capacity, solicit, call on, divert,
negotiate with or communicate with any customer or distributor of the Company or
its Subsidiaries with whom you had contact during the final one (1) year period
of your employment with the Company or any Subsidiary for the purpose of
providing or selling competitive products or services to those of the Company or
any Subsidiary or diverting or inducing the diversion of business from the
Company or any Subsidiary or (b) engage, recruit, solicit for employment or
engagement, offer employment to or hire, or otherwise seek to influence or alter
any relationship with any person who is an employee of the Company or any
Subsidiary; provided, however, that this provision shall not restrict you from
offering employment to or otherwise engaging any current or former employee of
the Company or any Subsidiary who responds to a general advertisement. The term
“contact” as used above, shall mean any customer or distributor: (i) with which
you had dealings; or (ii) for which you had responsibility for engaging,
supervising, overseeing or conducting the Company’s or any Subsidiary’s
relationship.


 
 






--------------------------------------------------------------------------------





Remedies Applicable to Restrict Covenants
You acknowledge, agree and represent that the type and periods of restrictions
imposed in this Agreement are fair and reasonable, and that such restrictions
are intended solely to protect the legitimate interests of the Company and its
Subsidiaries, rather than to prevent you from earning a livelihood. You further
acknowledge and agree that the business of the Company and its Subsidiaries is
highly competitive and that the Company’s and its Subsidiaries’ confidential
information and proprietary materials have been developed by the Company and its
Subsidiaries at significant expense and effort, and that the restrictions
contained in this Agreement are reasonable and necessary to protect the
legitimate business interests of the Company and its Subsidiaries. You represent
and agree that: (i) you have reviewed and understand the covenants set forth in
this Agreement, (ii) you are fully aware of your obligations hereunder,
including, without limitation, the length of time, scope and geographic coverage
of these covenants, (iii) the length of time, scope and geographic coverage of
these covenants is reasonable and (iv) you are receiving valuable and sufficient
consideration for your covenants under this Agreement, including without
limitation your covenants not to compete and not to solicit.


You acknowledge and agree that each of the covenants in this Agreement has a
unique, very substantial and immeasurable value to the Company and its
Subsidiaries, that such covenants will not in any way impair your ability to
earn a living and that you have sufficient assets and skills to earn a living
while such covenants remain in force and that, as a result of the foregoing, in
the event that you breach such covenants, monetary damages would be an
insufficient remedy for the Company and its Subsidiaries and equitable
enforcement of the covenants would be proper. You therefore agree that the
Company, in addition to any other remedies available to it, including under this
Agreement and pursuant to Section 13 of the Plan, will be entitled to
preliminary and permanent injunctive relief in aid of arbitration in the event
of any breach or threatened breach by you of any of the covenants in this
Agreement, without the necessity of showing actual monetary damages or the
posting of a bond or other security. Such action for injunctive relief in aid of
arbitration shall be brought exclusively in the Supreme Court of the State of
New York, New York County, or in the United States District Court for the
Southern District of New York, or in any other court of competent jurisdiction
sitting in the County and State of New York, and you and the Company agree to
the personal jurisdiction thereof. You and the Company hereby irrevocably waive
any objection you or the Company may now or hereafter have to the laying of
venue of any such action for injunctive relief in aid of arbitration in said
court(s), and further irrevocably waive any claim you or the Company may now or
hereafter have that any such action brought in said court(s) has been brought in
an inconvenient forum.


You and the Company further agree that, in the event that any provision of this
Agreement is determined by any court or arbitrator of competent jurisdiction to
be unenforceable for any reason, that provision or a portion thereof will be
deemed to be modified so as to render it enforceable to the maximum extent
permitted by law and to the extent such provision or portion thereof cannot be
rendered enforceable, this Agreement shall be considered divisible as to such
provision, which shall become null and void, leaving the remainder of this
Agreement in full force and effect.


The provisions of this Agreement shall not affect the Company’s ability to
enforce the provisions of any other agreement in effect between the Company or
any Subsidiary and you, including without limitation, the covenants contained in
any offer letter, severance plan or policy, or employment agreement.


 
 
No Right to Continued Employment
Neither the grant of the Option, nor any other action taken hereunder shall be
construed as giving you the right to be retained in the employ or service of the
Company or any of its Subsidiaries (for the vesting period or any other period
of time) nor interfere in any way with the Company’s right to terminate your
employment.
 
 
Applicable Law and Arbitration
This Agreement will be subject to and interpreted in accordance with the laws of
the State of Delaware, without reference to the principles of conflicts of laws,
and applicable Federal or other securities laws. Any dispute, controversy or
claim arising out of or relating to the Plan or this Agreement that cannot be
resolved by you on the one hand and the Company on the other, shall be submitted
to arbitration in accordance with the terms of the Plan, except to the extent
otherwise provided in this Agreement with respect to injunctive relief in aid of
arbitration.
 
 






--------------------------------------------------------------------------------





Delivery of Documents
The Company may, in its sole discretion, decide to deliver any documents related
to the Option or other Awards granted to you under the Plan by electronic means.
By signing the Cover Sheet, you consent to receive all documents related to the
Option or other Awards granted to your under the Plan by electronic delivery and
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
 
 
Amendment
The terms and conditions of this Agreement and the Option may be amended by the
Committee or the Board as permitted by the Plan.
 
 
The Plan and Other Agreements
The text of the Plan and any amendments thereto are incorporated in this
Agreement by reference.


This Agreement, the Cover Sheet and the Plan constitute the entire understanding
between you and the Company regarding this Option. Any prior agreements,
commitments or negotiations concerning this Option are superseded. In the event
there is any express conflict between this Agreement and the terms of the Plan,
the terms of the Plan shall govern.



By signing the Cover Sheet of this Agreement, you agree to all of the terms and
conditions described in the Cover Sheet, above and in the Plan and evidence your
acceptance of the powers of the Committee of the Board of Directors of the
Company that administers the Plan.





